Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-7 and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance.
With respect to each independent claim, the prior art of record, singularly or in combination, does not disclose the claimed combination of components, wherein the output circuit comprises an operational amplifier configured to amplify and output the signals stored by the plurality of capacitors, the output circuit further comprises: a feedback capacitor, a first switch, a second switch and a third switch; wherein two ends of the first switch are connected to an input end and an output end of the operational amplifier, respectively, a left plate of the feedback capacitor is connected to the input end of the operational amplifier, a right plate of the feedback capacitor is connected to the output end of the operational amplifier through the third switch, and two ends of the second switch are connected to the right plate of the feedback capacitor and a voltage source, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG KIM/
Primary Examiner, Art Unit 2842